Name: COMMISSION REGULATION (EC) No 2117/96 of 4 November 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy;  taxation;  tariff policy
 Date Published: nan

 No L 283/34 | EN I Official Journal of the European Communities 5. 11 . 96 COMMISSION REGULATION (EC) No 2117/96 of 4 November 1996 amending Regulation (EC) No 1143/96 opening an invitation to tender for the refund for the export of common wheat to all third countries except Ceuta, Melilla and certain ACP States HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1143/96 is amended as follows : 1 . The title is replaced by the following: 'opening an invitation to tender for the refund for the export of common wheat to all third countries'. 2 . Article 1 (2) is replaced by the following: '2 . The invitation to tender shall cover common wheat for export to all third countries'. 3 . The title of Annex I is replaced by the following: 'Weekly tender for the refund for the export of common wheat to all third countries'. 4 . Annex III is deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of the Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regula ­ tion (EC) No 95/96 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 1383/96 (% as amended by Regulation (EC) No 1748/96 (6), opens an invitation to tender relating to the export of common wheat to Ceuta, Melilla and certain ACP States to close on 31 October 1996; whereas provision must be made for the possibility of exporting common wheat to Ceuta, Melilla and certain ACP States; whereas the destinations laid down in Commission Regulation (EC) No 11 43/96 Q, as last amended by Regulation (EC) No 1796/96 (8), should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1996 . For the Commission Franz FISCHLER Member of the Commission ') OJ No L 181 , 1 . 7. 1992, p . 21 . 2) OJ No L 126, 24. 5. 1996, p. 37. 3) OJ No L 147, 30 . 6. 1995, p. 7. 4) OJ No L 18 , 24 . 1 . 1996, p. 10 . 5) OJ No L 179, 18 . 7. 1996, p. 17. 6) OJ No L 229, 10 . 9. 1996, p. 1 . 0 OJ No L 151 , 26. 6 . 1996, p. 14. 8) OJ No L 236, 18 . 9 . 1996, p . 1 .